676 S.E.2d 898 (2009)
Linda S. ALLEN, Employee, Plaintiff
v.
CARE FOCUS-DURHAM, Employer and
Constitution State Service Co., Carrier, Defendants and
Linda S. Allen, Employee, Plaintiff
v.
Health Management Associates, Employer and
Liberty Mutual Insurance Co., Carrier, Defendants.
No. 131P09.
Supreme Court of North Carolina.
April 30, 2009.
Susan J. Vanderweert, Raleigh, for Health Management, et al.
*899 Robert C. Younce, Jr., Raleigh, for Linda Allen.
J. Michael Ricci, Raleigh, Ashley Baker White, for Care Focus, et al.

ORDER
Upon consideration of the petition filed on the 23rd day of March 2009 by Defendants (Health Management & Liberty Mutual) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."